983 A.2d 274 (2009)
294 Conn. 910
STATE of Connecticut
v.
Oles J. BAPTISTE.
No. SC 18497
Supreme Court of Connecticut.
Decided November 17, 2009.
Annacarina Jacob, senior assistant public defender, in support of the petition.
Lisa A. Riggione, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 114 Conn.App. 750, 970 A.2d 816 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the defendant waived any constitiutional or plain error claim that the trial court's jury instructions on the charge of assault of a police officer in violation of General Statutes § 53a-167c(a) deprived him of his right to a fair trial and his right to present a defense?"
McLACHLAN, J., did not participate in the consideration of or decision on this petition.